                Case 5:19-cr-00013-SP Document 5 Filed 03/14/19 Page 1 of 1 Page ID #:5

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                               CRIMINAL MINUTES - GENERAL




 Case No.         EDCR19-00013-SP                                                              Date    March 14, 2019


 Present: The Honorable6+(5,3<0,         UNITED STATES MAGISTRATE JUDGE
 Interpreter      None
          Donnisha Brown                                                                          G. Lesser / A. Quagge
                Deputy Clerk                    Court Reporter/Recorder                         Assistant U.S. Attorney



                U.S.A. v. Defendant(s):          Present Cust. Bond             Attorneys for Defendants:       Present App. Ret.

Jessica Rice                                                                       <RXQJ.LP, DFPD


 Proceedings:       (IN CHAMBERS) ORDER DISMISSING CVB CITATION

         Upon motion by the government, Court orders that CVB citation 7678055 be dismissed.




                                                                                                                :

                                                                    Initials of Deputy Clerk              GVE
cc:


CR-11 (10/08)                                    CRIMINAL MINUTES - GENERAL                                               Page 1 of 1
